Filed:    February 17, 1998

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1223



STEPHEN A. ARMSTRONG,

                                                          Appellant,

          and


INTER-WORLD     DEVELOPMENT   CORPORATION;
INTERNATIONAL INVESTIGATIONS, INCORPORATED;
RICHARD L. BAST,

                                                         Plaintiffs,
          versus


JEANNE GOLDBERG; J. FREDERICK SINCLAIR; THOMAS
J. CURCIO; ANTONIA LEIGH PETTIT; JACOBOVITZ,
ENGLISH & SMITH, P.C.; BARBARA OZELLA REVES;
WILLIAM G. BILLINGHAM; PATRICIA GRIEST; JOHN
F. DAVIS; MARY AUDREY LARKIN; LOIS AMES;
ANTHONY JOSEPH PETTIT,
                                           Defendants - Appellees,

          and

VICTOR MICHAEL GLASBERG; COHEN, DUNN &
SINCLAIR, P.C.; CARTER & KRAMER, P.C.; CHARLES
WARREN KRAMER; DAVID SMITH; CLAUDE DAVID
CONVISSER; NANCY GERTNER; JODY L. NEWMAN;
DELMAR D. HARTLEY; MADDONA LEA SCHAMP PETTIT,
removed to Bankruptcy Court for the Eastern
District of Virginia; ANNE CONNELL; WILLIAM C.
HILLMAN; ROGER A. COX,

                                                         Defendants.
                             O R D E R



     On November 18, 1997, we filed our opinion in this case in
which we recited that relief was sought from an order entered

December 6, 1995, among other orders.    Further reference to the

record shows that our said opinion should have referred to an order

entered December 5, 1995 rather than December 6, 1995.

     To that order entered December 5, 1995, Armstrong, on December

19, 1995, filed his motion under Fed. R. Civ. P. 59(e) to alter or

amend the judgment of the said order of the district court entered

December 5, 1995.
     The district court never acted on the said motion of Armstrong

filed December 19, 1995, although the same was timely filed.

Through error, we dismissed the appeal in this case from the said

order of December 5, 1995, although the said motion of Armstrong
filed under Fed. R. Civ. P. 59(e) had never been acted on.

     Armstrong has filed his petition for rehearing to our said

decision of November 18, 1997, and so far as our opinion denies

relief by way of appeal from the said order of December 5, 1995,

the petition for rehearing is well taken.

     It is accordingly ADJUDGED and ORDERED that so far as our said

decision of November 18, 1997 denies relief from the said order of

the district court entered December 5, 1995, our decision shall be,
and it hereby is, vacated.
     It is further ADJUDGED and ORDERED that the case shall be, and

it hereby is, remanded to the district court to take further action

in the case consistent with this order.

     With the concurrences of Judge Luttig and Judge Butzner.


                              /s/ H. E. Widener, Jr.

                                    For the Court